UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 15, 2011 CENTENE CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 001-31826 42-1406317 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7700 Forsyth Blvd. St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (314) 725-4477 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (d)This Amendment to a Current Report on Form 8-K/A supplements the Current Report on Form 8-K filed with the SEC on September 15, 2011 regarding the election of Orlando Ayala to our board of directors.The purpose of this Amendment is to announce Mr. Ayala’s appointment to the Compensation Committee and new Technology Committee, effective December 14, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTENE CORPORATION Date: December 19, 2011 By: /s/ William N. Scheffel William N. Scheffel Executive Vice President & Chief Financial Officer
